Title: To John Adams from James Lovell, 21 June 1781
From: Lovell, James
To: Adams, John



Sir

June 21. 81


France appears to be most perfectly satisfied with the present mediators yet presses us for an Arrangement final of the most moderate terms. Franklin, Jay, H. Laurence and Jefferson are added to you. You would be made very happy by such an Event being grounded on a Desire to alleviate the Distress of a great discretion but blush blush America consult and ultimately concur in everything with The Ministers of his most Christian Majesty the Independence of the United States according to the Tenor of our Alliance kept sole ultimatum. I might have mentioned a Circumstance, not very material in the present Turn of Affairs all or less or one can conclude as plenipo. It is a Satisfaction to me and others alike interested that your other parchments are untouched. I hope therefore that we may conclude our haddock safe. I presume you will be at very little Loss to come at the Clue of this Labyrinth. Gravier now persuaded of the absolute Necessity of the most cordial Intercourse between him and you strongly pressed for orders of that kindand Suppleness knew not where to stop especially when under the Spur of at least Marbois. It is needless to turn Welldiggers on this Occasion the whole is at the Superficies. I must officially convey to you some Papers. I shall use this same Cypher. I suspect that you did not before understand it from my not having said supped in Braintree. I guess I said New England.
The President has sent the Papers before referred to. I furnished the Instructions in a Cypher. If any Thing prevents your coming at the Purport Doctr. Franklin can certainly decypher his. I was intended to send only one Set by one Vessel, but I think that would have added Something to the List of Oddities in this Business.
I do not despair of being able to write again by this Opportunity.
The Franklin came into the River Today. Letters from Mr. Dana are received to April 3d. Your last is still Oct. 24.

Affectly
J L


Make 2 Columns of Letters under the rule of Sequence laid down here. Begin your 1st. Column with the first letter and your second Column with the 2d. letter of the Family Name formerly referred to. Go on to & then follow a b &c. &c. &c. Look alternately into the Columns, and so find what my Figures represent, and Vice versa to write yourself.


1
a



2
b



3
c



4
d



5
e



6
f



7
g



8
h



9
i



10
j



11
k



12
l



13
m



14
n



15
o



16
p



17
q



18
r



19
s



20
t



21
u



22
v



23
w




24

x




25

y




26
z



27
&



28
}
To be used as Baulks in the Beginning and End or within your words.


29


30



